United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-3832
                                    ___________

United States of America,                *
                                         *
                    Appellee,            * Appeal from the United States
                                         * District Court for the District
      v.                                 * of Nebraska.
                                         *
Andrew Scott Walters,                    *      [UNPUBLISHED]
                                         *
                    Appellant.           *
                                    ___________

                            Submitted: April 20, 1999
                                Filed: April 28, 1999
                                   ___________

Before BOWMAN,* Chief Judge, FAGG, Circuit Judge, and BOGUE,** District Judge.
                              ___________

PER CURIAM.

       Andrew Scott Walters appeals his drug-related conviction and sentence. Having
carefully reviewed the record, we reject Walters's contentions. First, the record
contains substantial evidence on which the jury could have found Walters guilty.


      *
       The Honorable Pasco M. Bowman stepped down as Chief Judge of the United
States Court of Appeals for the Eighth Circuit at the end of the day on April 23, 1999.
He has been succeeded by the Honorable Roger L. Wollman.
      **
        The Honorable Andrew W. Bogue, United States District Judge for the District
of South Dakota, sitting by designation.
Second, the district court correctly determined Walters's guidelines sentence. We thus
affirm Waters's conviction and sentence. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-